                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON

MICHAEL J. GREENE,

          Plaintiff,

v.                                Civil Action No. 2:18-cv-00946

CPL/CO I KIM BOWLIN, CO II
CHARLES JOHNSON, CO I DAVID EWING,
CO II EDWARD MILES, and COUNSELOR
NANCY JOHNSON,

          Defendants.

                     MEMORANDUM OPINION AND ORDER

          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on April 3, 2019; and the magistrate judge

having recommended that the court dismiss this civil action

without prejudice and deny as moot plaintiff’s application to

proceed without prepayment of fees and costs; and no objection

having been filed to the Proposed Findings and Recommendation,

it is ORDERED that the findings and recommendation made in the

Proposed Findings and Recommendation of the magistrate judge be,

and they hereby are, adopted by the court and incorporated

herein.


          It is, therefore, ORDERED that this civil action be,

and it hereby is, dismissed without prejudice.      It is further

ORDERED that plaintiff’s application to proceed without
prepayment of fees and costs be, and it hereby is, denied as

moot.


          The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                       ENTER: May 10, 2019




                                2
